 Case 1:19-cv-01360-RGA Document 34 Filed 10/21/20 Page 1 of 1 PageID #: 452




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


SYNKLOUD TECHNOLOGIES, LLC,                :
                                           :
                    Plaintiff,             :
                                           :
             v.                            :       Civil Action No. 19-1360-RGA
                                           :
HP, INC.,                                  :
                                           :
                    Defendant.             :


            ORDER SETTING RULE 16(b) TELEPHONE CONFERENCE

      1.     A telephonic scheduling conference pursuant to Fed. R. Civ. P. 16(b) will be held
             on Monday, November 16, 2020, at 10:00 a.m., before the Honorable Richard
             G. Andrews. Plaintiff’s local counsel shall coordinate a dial-in number for the
             call, and file a letter on the docket with the dial-in information.

      2.     Parties shall confer about scheduling and discovery limitations, and attempt to
             reach agreement. The parties shall use as a basis for discussion the Court’s “Rule
             16 Scheduling Order – patent,” available on the Court’s website. No later than 48
             hours before the scheduling conference, the parties shall file a proposed
             scheduling order using the “Rule 16 Scheduling Order - patent.”

      3.     The parties shall direct any requests or questions regarding the scheduling or
             management of this case to the Court’s Case Manager at (302) 573-6137.




October 21, 2020                                   /s/ Richard G. Andrews
Date                                               United States District Judge
